Citation Nr: 1631916	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, as due to exposure to herbicides.  

2. Entitlement to service connection for peripheral neuropathy, as due to exposure herbicides.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus type II.  

4. Entitlement to service connection for a disability manifested by leg problems, claimed as secondary to diabetes mellitus type II.  

5. Entitlement to service connection for retinopathy, claimed as secondary to diabetes mellitus type II.  

6. Entitlement to service connection for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Boston, Massachusetts Department of Veterans Affairs Regional Office (RO).  In May 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

In an October 2014 statement, the Veteran reported that he had been receiving treatment at the Causeway Community Based Outpatient Clinic (CBOC), part of the Boston VA Healthcare System, for 8 years.  The most recent VA medical records associated with the claims file are dated in May 2006.  Therefore, the Board finds that before a decision can be rendered in this appeal, current VA treatment records must be associated with the file.

Further, at the time of his May 2016 Board hearing, the Veteran submitted deck logs from the USS Saratoga, but did not waive initial AOJ review of those records.  Therefore, on remand the AOJ should review those records, along with any VA treatment records received, before issuing a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records, dated May 2006 forward from the Boston VA Healthcare System, and associate them with the claims file.  If records cannot be obtained, notify the Veteran and allow him the opportunity to submit those records.

2. Review all additional evidence, then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


